Citation Nr: 0311468	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  97-24 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for arteriosclerotic heart 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
January 1946.

This case initially came to the Board of Veterans' Appeals 
(Board) by means of a rating decision rendered by the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The Board remanded the 
case for further development in June 1992, June 1994, and 
July 1998.  In November 2001, the Board rendered a decision 
which, in pertinent part, denied service connection for the 
veteran's arteriosclerotic heart disease.  

Pursuant to a Joint Motion for Partial Remand and to Suspend 
Further Proceedings, the United States Court of Appeals for 
Veterans Claims (Court) issued a September 2002 Order which 
vacated and remanded that part of the Board's November 2001 
decision that denied service connection for heart disease, to 
include as secondary to a service-connected anxiety disorder 
and/or treatment for service-connected dermatophytosis and 
tinea cruris.  


REMAND

As noted in the September 2002 Joint Motion, during the 
pendency of this appeal there has been a significant change 
in the law brought about by the Veterans Claims Assistance 
Act of 2000 (VCAA) and VA implementing regulations.  38 
U.S.C.A. §§ 5100-5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002).  These changes in the 
law redefine the obligations of VA with respect to the duty 
to assist and include an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new law 
as well as to ensure compliance with the September 2002 Order 
of the Court.  As stated in the Joint Motion, a remand is 
appropriate to consider whether the veteran's 
arteriosclerotic heart was aggravated by his service-
connected anxiety disorder in accordance with the Court's 
decision in Allen v. Brown, 7 Vet. App. 439 (1995).  

As the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

It is noted that following the 2002 Court remand the Board 
chose to undertake additional development of the case by 
ordering a VA examination of the veteran pursuant to 
38 C.F.R. § 19.9(a)(2) (2002).  Thereafter, the veteran was 
examined by a VA cardiologist in March 2003.  However, the 
United States Court of Appeals for the Federal Circuit 
recently invalidated 38 C.F.R. § 19.9(a)(2) as it allowed the 
Board to consider additional evidence without having to 
remand the case to the RO for initial consideration or 
obtaining the appellant's waiver of his right to have the new 
evidence initially considered by the RO.  Disabled American 
Veterans v. Secretary of Veterans Affairs, No. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).  As the evidence does 
not show that the veteran has waived RO consideration of this 
additional evidence, a Remand to the RO is required to 
consider this evidence and issue a Supplemental Statement of 
the Case, if appropriate.

Accordingly, based on the discussion above, the case is 
REMANDED for the following development:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
are fully complied with and  satisfied.  

2.  Upon completion of the above, the RO 
should readjudicate the veteran's claim, 
with application of all appropriate laws 
and regulations including the Court's 
decision in Allen v. Brown 7 Vet. App. 
439 (1995) and with consideration of any 
additional information obtained as a 
result of this remand.  
		
3.  If the decision with respect to the 
claim remains adverse to the veteran, he 
and his representative should be furnished 
a supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
veteran is advised that if there is additional evidence that 
can be obtained or generated, he should submit that evidence 
to the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




